Case 2:19-cv-00317-JRG-RSP Document 37 Filed 01/22/20 Page 1 of 15 PageID #: 374



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

  PELOTON INTERACTIVE, INC.,

             Plaintiff,                    Civil Action No.: 2:19-CV-00317-JRG-RSP

  v.
                                           JURY TRIAL DEMANDED
  FLYWHEEL SPORTS, INC.,

             Defendant.

      DEFENDANT’S REPLY BRIEF IN SUPPORT OF ITS MOTION TO DISMISS
   PLAINTIFF’S FIRST AMENDED COMPLAINT UNDER FEDERAL RULE OF CIVIL
            PROCEDURE 12(b)(6) FOR IMPROPER CLAIM SPLITTING
Case 2:19-cv-00317-JRG-RSP Document 37 Filed 01/22/20 Page 2 of 15 PageID #: 375



                                                  TABLE OF CONTENTS

  I.     The Distinctions Between the Methods of the Peloton I Patents and the Systems
         of the Peloton II Patents Are Superficial .............................................................................2

  II.    Peloton II Should Be Dismissed Under the Doctrine of Claim Splitting ............................4

         A.         The ’590 Patent ........................................................................................................4

         B.         The ’026 Patent ........................................................................................................4

  III.   Resolution of Claim Splitting is Not Premature ..................................................................7

  IV.    Alternatively, the Court Should Stay Peloton II Pending Resolution of Peloton I ..............8

  V.     Conclusion ...........................................................................................................................9




                                                                      i
Case 2:19-cv-00317-JRG-RSP Document 37 Filed 01/22/20 Page 3 of 15 PageID #: 376



                                                 TABLE OF AUTHORITIES

                                                                                                                                Page(s)
  CASES

  Acumed LLC v. Stryker Corp.,
     525 F.3d 1319 (Fed. Cir. 2008) .............................................................................................3, 5

  Adaptix, Inc. v. AT&T Mobility LLC,
     2015 WL 12696204 (E.D.Tex.) .................................................................................................5

  Brain Life, LLC v. Elekta Inc.,
     746 F.3d 1045 (Fed. Cir. 2014) .................................................................................................2

  CyWee Grp. Ltd. v. Huawei Device Co.,
    2018 U.S. Dist. LEXIS 142173 (E.D. Tex.) ..............................................................................8

  Landis v. N. Am. Co.,
     299 U.S. 248 (1936) ..................................................................................................................8

  O2 Micro Int'l Ltd. v. Beyond Innovation Tech. Co., Ltd.,
     2008 WL 4809093 (E.D. Tex.) ..................................................................................................9

  Senju Pharm. Co. v. Apotex Inc.,
     746 F.3d 1344 (Fed. Cir. 2014) .............................................................................................4, 7

  Simple Air, Inc. v. Google Inc.,
     204 F. Supp. 3d 908, 915 (E.D. Tex. 2016) ..............................................................................7

  SimpleAir, Inc. v. Google LLC,
     884 F.3d 1160 (Fed. Cir. 2018) .................................................................................................3

  Soverain Software LLC v. Amazon.com, Inc.,
     356 F. Supp. 2d 660 (E.D. Tex. 2005) .......................................................................................9

  Xiaohua Huang v. Huawei Technologies Co. Ltd.,
     2017 WL 1246260 (E.D. Tex.) .................................................................................................5

  Wolf Designs, Inc. v. Donald McEvoy Ltd.,
     341 F. Supp. 2d 639 (N.D. Tex. 2004) ......................................................................................8




                                                                      ii
Case 2:19-cv-00317-JRG-RSP Document 37 Filed 01/22/20 Page 4 of 15 PageID #: 377



         Peloton does not address—much less dispute—that Peloton I and Peloton II concern

  identical parties, identical accused products, and identical accused features. Nor could it. The

  underlying facts of the cases could not be more similar.

         Moreover, the patents-in-suit in Peloton I and Peloton II are all from the same patent

  family and all concern the same subject matter. In Peloton I, Peloton recognized that the patents

  in this patent family “involve similar subject matter, as well as overlapping claim construction

  and infringement issues.” Peloton I, Dkt. No. 63 at 5. Yet, now, after needlessly filing

  duplicative litigation, Peloton makes unavailing arguments to the contrary.

         The record is clear. Peloton intentionally and strategically divided the ’590 Patent from

  the virtually identical Peloton I Patents to get a second chance to assert the same invention

  against the same accused products and functionality. Peloton offers no explanation why it chose

  not to assert the ’590 Patent in Peloton I, even though that patent issued months before the filing

  of that action. Instead, Peloton points to superficial distinctions between the method claims in

  Peloton I and the system claims in Peloton II to argue that the doctrine of claim splitting does not

  apply. These arguments are inconsistent with Federal Circuit precedent and common sense.

         Peloton’s delayed assertion of the ’590 Patent in piecemeal litigation is the archetypical

  case of claim splitting. As such, Peloton’s claims as to the ’590 Patent should be dismissed. And,

  while the ’026 Patent issued after the filing of Peloton I, it, too, contains substantially similar

  claims that present overlapping issues of law and fact, and should therefore be dismissed. At a

  minimum, Peloton’s claims concerning this later-issued patent should be stayed pending the

  outcome of Peloton I.

         Accordingly, Flywheel respectfully requests that this case be dismissed in whole or in

  part, and/or stayed pending the resolution of Peloton I.



                                                   1
Case 2:19-cv-00317-JRG-RSP Document 37 Filed 01/22/20 Page 5 of 15 PageID #: 378



  I. The Distinctions Between the Methods of the Peloton I Patents and the Systems of the
     Peloton II Patents Are Superficial

         Peloton makes four main arguments to attempt to distinguish the patents-in-suit in

  Peloton II from the patents-in-suit in Peloton I. Each argument misses the mark.

         First, Peloton argues that because the Peloton II Patents recite system claims, whereas

  the patents-in-suit in Peloton I recite method claims, the former are patentably distinct from the

  latter. As shown in Flywheel’s motion (Dkt. No. 25), the ’590 Patent merely discloses the

  systematized corollaries of the Peloton I method claims. And, as the Federal Circuit has held, the

  formalistic distinction between method and system claims does not inoculate a patentee from the

  operation of res judicata or the doctrine of claim splitting. See Brain Life, LLC v. Elekta Inc.,

  746 F.3d 1045, 1053 (Fed. Cir. 2014) (barring subsequently filed system claims in view of prior

  adjudication of patentably indistinct method claims). Peloton does not address—much less

  distinguish—Brain Life.

         The application of Brain Life to the facts of this case also aligns with common sense. If,

  as Peloton argues, a patentee could assert a method claim in one case, and assert essentially the

  same system claim in a second case, a patentee would always separately file method and system

  claims on the same invention in order to have two opportunities to prove infringement by the

  same accused product. This approach would undermine longstanding principles of res judicata.

  However, this is exactly what Peloton is attempting to do here.

         Second, Peloton points to superficial claim limitations in the Peloton II Patents to suggest

  that they meaningfully differ from the Peloton I Patents. For example, the alleged additional

  limitations Peloton highlights in its chart include a “user interface,” a “plurality of sensors,” a

  “processing system,” a “digital communication network,” a “display screen,” and a “stationary

  bike” with features such as a “frame,” “pedals,” a “flywheel,” and a “resistance adjustment


                                                  2
Case 2:19-cv-00317-JRG-RSP Document 37 Filed 01/22/20 Page 6 of 15 PageID #: 379



  apparatus.” Resp. at 11. However, these alleged additional limitations are nothing more than

  generic computer and stationary bike components used to perform the purportedly inventive

  method steps covered by the Peloton I Patents. Quite obviously, the recitation of generic and

  non-inventive computer and stationary bike components does not transform the claims of the

  Peloton II patents into a patentably distinct invention.

         Third, Peloton argues that because the patents in Peloton II are not terminally disclaimed

  over the patents in Peloton I, the patents are not patentably distinct. But, the case cited by

  Peloton in support of this argument merely stands for the proposition that a terminal disclaimer

  alone is not sufficient to find that patents are essentially the same in the claim splitting context.

  See SimpleAir, Inc. v. Google LLC, 884 F.3d 1160, 1166 (Fed. Cir. 2018). Rather than relying on

  the filing (or lack thereof) of a terminal disclaimer, the precedent requires that a court evaluate

  the claims in light of the alleged infringement. See Acumed LLC v. Stryker Corp., 525 F.3d 1319,

  1323–24 (Fed. Cir. 2008). As discussed above, under this framework, it is apparent that the

  asserted patents are essentially the same under the set of facts at issue in this case.

         Fourth, Peloton argues that the patents-in-suit must be patentably distinct because

  Flywheel “has treated the Peloton I and Peloton II Patents differently.” Resp. at 18. Peloton

  argues that because Flywheel filed the subject motion, and did not move to dismiss this case

  because the patents-in-suit in Peloton II are invalid under § 101, the patents must be patentably

  distinct. This argument is baseless. Flywheel very much contends that the Peloton II Patents are

  directed toward unpatentable abstract ideas. Flywheel intends to challenge the patentability of

  the Peloton II Patents at the summary judgment, trial, and/or post-trial stages of this action.




                                                     3
Case 2:19-cv-00317-JRG-RSP Document 37 Filed 01/22/20 Page 7 of 15 PageID #: 380



  II. Peloton II Should Be Dismissed Under the Doctrine of Claim Splitting

      A. The ’590 Patent

           The ’590 Patent issued on July 17, 2018, two months before Peloton I was filed. After the

  issuance of the ’590 Patent, Peloton twice amended its complaint in Peloton I to assert additional

  patents in this same patent family, including adding the ’315 Patent, which issued nearly a year

  after the ’590 Patent. Peloton has provided no explanation as to why it did not include the ’590

  Patent in its original complaint, first amended complaint, or second amended complaint in

  Peloton I. Tellingly, neither the complaint in Peloton II nor Peloton’s response to the subject

  motion provides any explanation for Peloton’s willful choice not to assert the ’590 Patent in

  Peloton I.

           The Docket Control Order entered in Peloton I clearly prescribes an avenue to add

  patents to the lawsuit through a motion for leave to amend pleadings. Instead, Peloton opted to

  file duplicative litigation with the intent to drive up burden and expense. Rather than be forced to

  defend against Peloton’s piecemeal litigation, and endure the prejudice, burden, and cost

  associated with defending two overlapping lawsuits in parallel, Flywheel respectfully requests

  that the Court dismiss Peloton’s claims asserting the ’590 Patent.

      B. The ’026 Patent

           In Response, Peloton argues that claim splitting cannot apply to the recently issued ’026

  Patent because it constitutes “new rights” not available at the time of filing of the first case.1 As a

  threshold matter, the Federal Circuit has previously barred later-issued claims under the doctrine

  of claim splitting. See Senju Pharm. Co. v. Apotex Inc., 746 F.3d 1344, 1353–54 (Fed. Cir.

  2014). There, the Federal Circuit upheld dismissal of later-issued claims in a second lawsuit


  1
   The tacit admission here is clear: the ’590 Patent does not constitute “new rights,” was available to assert in
  Peloton I, and falls squarely within the purview of the doctrine of claim splitting.

                                                             4
Case 2:19-cv-00317-JRG-RSP Document 37 Filed 01/22/20 Page 8 of 15 PageID #: 381



  because the claims lacked a “material difference” from those previously litigated, regardless of

  “whether the judgment in the original suit was based on invalidity of the claims or simply on

  non-infringement.” Id. It did not matter that the claims were not available to litigate in the first

  action.

            Here, there is no “material difference” between the claims of the ’026 Patent and those

  litigated in Peloton I that prevents the application of the doctrine of claim splitting.

            Peloton argues that because that the ’026 Patent covers a system and method for

  providing only archived classes, whereas the Peloton I Patents claim methods for providing both

  live and archived classes, the ’026 Patent is patentably distinct. This argument is flawed on its

  face, and under Federal Circuit precedent. For claim splitting to apply, the patents at issue are not

  required to be exactly the same, they are required to be “essentially the same.” See Acumed, 525

  F.3d at 1323–24 (emphasis added).

            In determining whether patents are essentially the same, courts in this District have

  looked at the comparability of the infringement contentions in each case. See, e.g., Adaptix, Inc.

  v. AT&T Mobility LLC, No. 6:12-CV-120, 2015 WL 12696204, at *1 (E.D. Tex. May 12, 2015)

  (holding that claims were precluded because the same infringement theories were asserted in the

  second case as the first, and that the issue of preclusion in a patent infringement action boils

  down to whether the same infringement theories or cause of action is raised in the subsequent

  suit); see also Xiaohua Huang v. Huawei Technologies Co. Ltd., 2:16-cv-00947-JRG-RSP, 2017

  WL 1246260 (E.D.Tex. Feb. 19, 2017) aff’d 787 F. App’x 723 (Fed. Cir. 2019) (holding that

  plaintiff was precluded from asserting infringement claims in a second case because the

  infringement contentions were identical for the two cases).




                                                     5
Case 2:19-cv-00317-JRG-RSP Document 37 Filed 01/22/20 Page 9 of 15 PageID #: 382



         Here, because the accused products are identical, and the patents are patentably indistinct,

  the infringement contentions in Peloton I and Peloton II are remarkably similar.

  Excerpts of the Infringement Contentions for Excerpts of the Infringement Contentions for
  ’026 Patent in Peloton II                    ’085 Patent in Peloton I




  Ex. B to Peloton’s Infringement Contentions Ex. A to Peloton’s Infringement Contentions
  in Peloton II at pages 31-33.               in Peloton I at pages 20-22.


         For example, the chart above illustrates the nearly identical sections of the respective

  infringement contentions of the ’026 Patent and the ’085 Patent relating to a user’s selection of

  one of the available exercise classes. See ’085 Patent at 14:59-62; see also ’026 Patent at 15:52-


                                                  6
Case 2:19-cv-00317-JRG-RSP Document 37 Filed 01/22/20 Page 10 of 15 PageID #: 383



  55. These nearly identical excerpts illustrate what is readily apparent by reviewing the respective

  infringement contentions as a whole. The asserted patents are patentably indistinct for claim

  splitting purposes because the accused products are identical and the subject matter of the

  patents-in-suit is essentially the same, irrespective of whether the patents require both live and

  archived classes, or only archived classes.

         Further, because the ’026 Patent is patentably indistinct from the patents-in-suit in

  Peloton I, the validity issues in Peloton I would be dispositive of the ’026 Patent in Peloton II.

  For instance, the prior art asserted in Peloton I is replete with references disclosing “archived”

  cycling classes.

         Therefore, even if the ’026 Patent is not subject to the doctrine of claim splitting, the

  Court should nevertheless dismiss Peloton’s claims as to the ’590 Patent and stay adjudication

  Peloton’s claims at to the ’026 Patent pending the resolution of Peloton I, as the resolution of the

  claims and issues in that case are likely to have a preclusive effect on the ’026 Patent.

  III. Resolution of Claim Splitting is Not Premature

         Peloton attempts to push off the resolution of this motion, arguing that it is “premature.”

  Resp. at 8. But the Federal Circuit has found that adjudication of claim splitting is appropriate at

  the motion-to-dismiss stage. See Mot. at 5-6. And, contrary to Peloton’s contentions, courts have

  dismissed later-filed cases concerning different claims. See, e.g., Senju, 746 F.3d at 1346

  (dismissing later-filed case concerning different claims arising in reexamination); see also

  Simple Air, Inc. v. Google Inc., 204 F. Supp. 3d 908, 915 (E.D. Tex. 2016) (dismissing later-filed

  case concerning different patents) (vacated on other grounds).

         Critically, Peloton has not identified any claim limitation unique to the Peloton II Patents

  that would meaningfully distinguish their scope from the Peloton I Patents. There is no need to



                                                    7
Case 2:19-cv-00317-JRG-RSP Document 37 Filed 01/22/20 Page 11 of 15 PageID #: 384



  delay the resolution of what is facially clear: the Peloton I and Peloton II Patents cover

  essentially the same subject matter.

  IV. Alternatively, the Court Should Stay Peloton II Pending Resolution of Peloton I

          If the Court finds that claim splitting does not apply to one or both Peloton II Patents, the

  balance of equities clearly favor a stay. Because the asserted patents are essentially the same, and

  the accused products are identical, to the extent the patents-in-suit in Peloton I are found to be

  invalid or not infringed, any remaining issues for this Court would be extremely narrow. Further,

  to the extent the patents in Peloton I are found to be valid and infringed, any damages recovered

  in this case would be duplicative of those (if any) assessed in Peloton I. Therefore, staying this

  action until Peloton I is complete would allow the Court and the parties to avoid needlessly

  litigating matters that will be resolved by the first action.2

          Peloton’s arguments against a stay are unavailing. First, Peloton’s claims of irreparable

  harm ring hollow. Peloton’s CEO has publicly stated that he is not concerned about competition

  from Flywheel.3 Moreover, Peloton is able to recover royalties on any Flywheel sales between

  now and the resolution of Peloton I. Second, in reliance on Supreme Court precedent, Peloton

  argues that “only in rare circumstances” should a court stay an action. Resp. at 18 (quoting

  Landis v. N. Am. Co., 299 U.S. 248, 255 (1936)). But, the Supreme Court expressly limited this

  principle to situations in which a stay could cause the rights of a litigant to be determined in a

  matter to which it is not a party. The entire quote provides that, “[o]nly in rare circumstances



  2
    Where substantially similar issues are currently pending in another case—as is true here—courts frequently
  exercise their discretion to stay cases out of a concern for judicial efficiency. See CyWee Grp. Ltd. v. Huawei
  Device Co., No. 2:17-CV-495-WCB, 2018 U.S. Dist. LEXIS 142173, at *9 (E.D. Tex. 2018) (staying second-filed
  action pending resolution of first-filed action accusing the same products); Wolf Designs, Inc. v. Donald McEvoy
  Ltd., 341 F. Supp. 2d 639, 645−46 (N.D. Tex. 2004) (staying case pending resolution of earlier filed case because of
  the substantial overlap in claims and questions of fact).
  3
    See https://www.cnbc.com/2018/09/13/peloton-ceo-said-he-wasnt-worried-about-flywheel-now-hes-suing-
  them.html

                                                           8
Case 2:19-cv-00317-JRG-RSP Document 37 Filed 01/22/20 Page 12 of 15 PageID #: 385



  will a litigant in one cause be compelled to stand aside while a litigant in another settles the rule

  of law that will define the rights of both.” Landis, 299 U.S. at 255. Here, the litigants in both

  matters are identical. There is no risk that staying this action will impact any party not also

  involved in Peloton I.

         Instead, in determining whether to grant a stay, courts in this District consider three

  factors: “(1) whether a stay would unduly prejudice the non-moving party or present a clear

  tactical advantage to the moving party; (2) whether a stay would simplify the issues in question

  and the trial of the case; and (3) whether discovery is complete and whether a trial date has been

  established.” Soverain Software LLC v. Amazon.com, Inc., 356 F. Supp. 2d 660, 662 (E.D. Tex.

  2005). “Essentially, courts determine whether the benefits of a stay outweigh the inherent costs

  based on these factors.” O2 Micro Int'l Ltd. v. Beyond Innovation Tech. Co., Ltd., Civ. No. 2:04-

  CV-32-TJW, 2008 WL 4809093, at *1 (E.D. Tex. Oct. 29, 2008).

         Here, the factors relating to prejudice and judicial efficiency weigh heavily in favor of a

  stay. Discovery in this case has not even begun, and a trial date has not yet been set. A stay

  would substantially streamline issues in this case, prevent the potential for inconsistent findings

  of fact and law, and would save Flywheel the significant prejudice of defending duplicative

  piecemeal litigation. Therefore, if the Court declines to dismiss this action, Flywheel respectfully

  requests that the Court stay this action pending the completion of Peloton I.

  V. Conclusion

         For the foregoing reasons, Flywheel respectfully requests that the Court dismiss this case

  on the ground that Peloton impermissibly filed duplicative suits involving the same parties, the

  same accused products, the same underlying factual issues, and patentably indistinct patents. To

  avoid unfair prejudice, burden, and delay, Flywheel respectfully requests that the Court dismiss



                                                    9
Case 2:19-cv-00317-JRG-RSP Document 37 Filed 01/22/20 Page 13 of 15 PageID #: 386



  this later-filed action. Alternatively, Flywheel requests that the Court stay this case until the

  resolution of Peloton’s earlier-filed action.




                                                  10
Case 2:19-cv-00317-JRG-RSP Document 37 Filed 01/22/20 Page 14 of 15 PageID #: 387



  Dated: January 22, 2020             Respectfully submitted,

                                      /s/ Joshua Budwin
                                      Joshua Budwin, Lead Attorney
                                      Texas State Bar No. 24050347
                                      jbudwin@mckoolsmith.com
                                      McKool Smith, P.C.
                                      300 W. 6th Street
                                      Austin, Texas 78701
                                      Telephone: (512)-692-8727
                                      Facsimile: (512)-692-8744

                                      Douglas A. Cawley
                                      Texas State Bar No. 04035500
                                      dcawley@mckoolsmith.com
                                      Erik B. Fountain
                                      Texas State Bar No. 24097701
                                      efountain@mckoolsmith.com
                                      Rudolph Fink IV
                                      Texas State Bar No. 24082997
                                      rfink@mckoolsmith.com
                                      Albert M. Suarez IV
                                      Texas State Bar No. 24113094
                                      asuarez@mckoolsmith.com
                                      Henry Thomas Sekula III
                                      Texas State Bar No. 24110346
                                      tsekula@mckoolsmith.com
                                      McKool Smith, P.C.
                                      300 Crescent Court, Suite 1500
                                      Dallas, Texas 75201
                                      Telephone: (214) 978-4000
                                      Facsimile: (214) 978-4044

                                      Meredith Elkins
                                      Texas State Bar No. 24084584
                                      melkins@mckoolsmith.com
                                      McKool Smith, P.C.
                                      One Manhattan West
                                      395 9th Avenue, 5th Floor
                                      New York, NY 10001-8603
                                      Telephone: (212) 402-9400
                                      Facsimile: (212) 402-9444

                                      Jeffrey S. Ginsberg (NY Bar No. 2608487)
                                      Ryan J. Sheehan (NY Bar No. 4604625)
                                      Benjamin H. Weissman (NY Bar No. 5390794)

                                       11
Case 2:19-cv-00317-JRG-RSP Document 37 Filed 01/22/20 Page 15 of 15 PageID #: 388



                                              Patterson Belknap Webb & Tyler LLP
                                              1133 Avenue of the Americas
                                              New York, NY 10036
                                              Telephone: (212) 336-2000
                                              Facsimile: (212) 336-2222
                                              jginsberg@pbwt.com
                                              rsheehan@pbwt.com
                                              bweissman@pbwt.com

                                              Deron Dacus (TX Bar No. 00790553)
                                              The Dacus Firm, P.C.
                                              821 ESE Loop 323, Suite 430
                                              Tyler, TX 75701
                                              Telephone: (903) 705-1117
                                              Facsimile: (903) 581-2543
                                              ddacus@dacusfirm.com
                                              ATTORNEYS FOR DEFENDANT
                                              FLYWHEEL SPORTS, INC.




                                 CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the above and foregoing document has

  been served electronically on all counsel of record via the Court’s ECF system email on January

  22, 2020.


                                                     /s/ Joshua Budwin
                                                     Joshua Budwin




                                                12
